RECOMMENDED FOR FULL-TEXT PUBLICATION
             Pursuant to Sixth Circuit Rule 206              2    Dean v. Byerley                             No. 02-1421
     ELECTRONIC CITATION: 2004 FED App. 0008P (6th Cir.)
                 File Name: 04a0008p.06                        MOORE, J., delivered the opinion of the court, in which
                                                             DAUGHTREY, J., joined. SUTTON, J. (pp. 29-45),
                                                             delivered a separate dissenting opinion.
UNITED STATES COURT OF APPEALS
                                                                                 _________________
               FOR THE SIXTH CIRCUIT
                 _________________                                                   OPINION
                                                                                 _________________
 E. STEPHEN DEAN,                X
                                  -                             KAREN NELSON MOORE, Circuit Judge. This appeal
           Plaintiff-Appellant,                              raises an important question concerning the scope of an
                                  -
                                  -  No. 02-1421             individual’s right to engage in targeted residential picketing
           v.                     -                          in the wake of the Supreme Court’s decision in Frisby v.
                                   >                         Schultz, 487 U.S. 474 (1988). We conclude that Frisby did
                                  ,                          not place in question an individual’s clearly established right
 THOMAS K. BYERLEY,               -
          Defendant-Appellee. -                              to engage in peaceful targeted residential picketing; rather it
                                                             carved out an exception to this right, allowing the government
                                 N                           to prohibit such picketing through a narrowly tailored and
      Appeal from the United States District Court           applicable time, place, or manner regulation.
    for the Western District of Michigan at Lansing.
    No. 01-00040—Gordon J. Quist, District Judge.              Plaintiff-Appellant, E. Stephen Dean (“Dean”), appeals the
                                                             district court’s order granting summary judgment to
                 Argued: August 1, 2003                      Defendant-Appellee, Thomas K. Byerley (“Byerley”), the
                                                             Regulation Counsel and Director of Professional Standards
           Decided and Filed: January 8, 2004                Division for the State Bar of Michigan. Dean filed this action
                                                             under 42 U.S.C. § 1983, alleging that Byerley violated Dean’s
Before: DAUGHTREY, MOORE, and SUTTON, Circuit                First Amendment rights during a confrontation that occurred
                   Judges.                                   while Dean was picketing in front of Byerley’s residence.
                                                             Dean also brought state-law claims of assault and libel and
                   _________________                         asked the district court to exercise supplemental jurisdiction
                                                             over these claims under 28 U.S.C. § 1367(a). The district
                        COUNSEL                              court granted Byerley’s motion for summary judgment on the
                                                             federal claim, holding that Dean failed to establish that
ARGUED: Victoria V. Kremski, STATE BAR OF                    Byerley acted under color of state law. The district court also
MICHIGAN, Lansing, Michigan, for Appellee. E. Stephen        dismissed the state-law claims pursuant to 28 U.S.C.
Dean, Piedmont, Missouri, pro se. ON BRIEF: Victoria V.      § 1367(c)(3).
Kremski, STATE BAR OF MICHIGAN, Lansing, Michigan,
for Appellee. E. Stephen Dean, Piedmont, Missouri, pro se.     Contrary to the district court, we conclude that Dean
                                                             created a genuine issue of material fact as to whether Byerley

                             1
No. 02-1421                             Dean v. Byerley       3    4      Dean v. Byerley                             No. 02-1421

acted under color of state law. We further hold that Dean had      individuals did not picket in front of any other residence in
a constitutionally protected right to engage in targeted           the neighborhood.
picketing on the street in front of Byerley’s residence. As
result, we also reach the issue of whether Byerley is entitled       Dean further alleges that while he and the hired individuals
to an immunity defense. For the following reasons, we              were picketing near Byerley’s residence, a confrontation
REVERSE the district court’s grant of summary judgment             occurred between Byerley and the picketers. Dean alleges
and REMAND for further proceedings consistent with this            that during the confrontation, Byerley told Dean “that because
opinion.                                                           of his picketing the State Bar of Michigan and his home
                                                                   [Dean] would never be allowed to practice law in the state of
                    I. BACKGROUND                                  Michigan. [Byerley] then stated that he was going to have
                                                                   [Dean] arrested for picketing.” Second Am. Compl., Aug. 23,
   After graduating from the Thomas Cooley School of Law           2001, ¶¶ 13, 14. Dean also alleges that Byerley twice
at age 60, Dean submitted his application for admission to the     “intentionally drove his automobile directly towards [Dean].”
State Bar of Michigan in December 2000. When Dean                  Id. ¶ 11, 18. After the confrontation, Dean and the hired
delivered his application to the Executive Director of the State   individuals left the area. Since the confrontation, Dean has
Bar of Michigan, Dean expressed concern that it was                not picketed near Byerley’s residence or the State Bar of
incomplete and explained that he was unable to recall the          Michigan building.
addresses of all of his prior residences. Dean alleges that
subsequently State Bar of Michigan employees repeatedly              Two days after the incident, on March 29, 2001, Byerley
requested additional information and refused to accept his         sent Dean a letter pertaining to the confrontation. This letter
explanation that he had done his best to obtain the required       was written on State Bar of Michigan letterhead. In its
information, but that he could not remember the addresses of       entirety, the letter reads:
residences he had lived in over twenty-five years ago. After
this interaction with the State Bar of Michigan employees, but           As you know, you and two other individuals were
before the Bar made a decision regarding Dean’s bar                    outside of my private residence on Tuesday, March 27,
application and before Dean took the bar exam, Dean began              2001 carrying signs. Although you have a right to
picketing to publicize the treatment he received from the State        exercise your First Amendment rights on public property,
Bar of Michigan employees. Initially, Dean and two                     you do not have that right on private property.
individuals hired by Dean picketed the State Bar of Michigan
building. Then, on March 27, 2001, Dean and the hired                     On March 27 I verbally told you that you were on
individuals extended their picketing to Byerley’s residence.           private property and that if you did not immediately
                                                                       leave I would call the police. This letter memorializes
   On the morning of March 27, 2001, Dean and the hired                that statement. You are put on formal notice that you are
individuals picketed near Byerley’s residence. Dean alleges            never welcome on my private property and that if you
that he and the hired individuals only picketed on the street in       trespass again I will ask that you be arrested.
front of Byerley’s residence. Byerley, on the other hand,
alleges that Dean and the hired individuals also picketed on             Similarly, you are notified that you are not to enter the
Byerley’s private property. The parties agree, however, that           private property of any other State Bar of Michigan
on the morning of March 27, 2001, Dean and the hired                   employee or officer.
No. 02-1421                             Dean v. Byerley       5    6     Dean v. Byerley                             No. 02-1421

    I fully expect that you will not repeat your trespass.         dismissed Dean’s state-law claims pursuant to 28 U.S.C.
                                                                   § 1367(c)(3).
Def.’s Br. in Supp. of Mot. for Summ. J., Ex. E.
                                                                                           II. ANALYSIS
   On April 4, 2001, Dean commenced a pro se action against
Byerley in the United States District Court for the Western        A. Standard of Review
District of Michigan. In this action, Dean brought a § 1983
claim, alleging that Byerley violated his First Amendment             This court reviews de novo the district court’s grant of
rights by threatening that Dean would never practice law in        summary judgment. Waters v. City of Morristown, 242 F.3d
Michigan due to his picketing. Dean also brought two state-        353, 358 (6th Cir. 2001). Summary judgment is proper when
law assault claims, alleging that Byerley committed assaults       “there is no genuine issue as to any material fact and . . . the
by twice driving his car at Dean, and a state-law libel claim,     moving party is entitled to a judgment as a matter of law.”
alleging that Byerley committed libel by sending to third          Fed. R. Civ. P. 56(c). In ruling on a motion for summary
parties copies of his letter to Dean, in which he stated that      judgment, the court must view the evidence and draw all
Dean had trespassed. In his complaint, Dean requested              reasonable inferences in favor of the nonmoving party.
approximately $2 million in compensatory and punitive              Waters, 242 F.3d at 358 (citing Matsushita Elec. Indus. Co.
damages and “equitable relief in the form of an order from         v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).
[the district court] that Defendant refrain from interfering       Additionally, the judge must not weigh the evidence but
with Plaintiff’s rights of free speech by threats of bodily harm   rather must “determine whether there is a genuine issue for
or by threat of arrest.” Second Am. Compl., Aug. 23, 2001,         trial.” Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.
¶ 45.                                                              242, 249 (1986)) (internal quotation marks omitted). There
                                                                   is a genuine issue for trial if there is sufficient “evidence on
   In August 2001, Byerley filed a motion for summary              which the jury could reasonably find for the plaintiff.” Id.
judgment. A magistrate judge concluded that summary                (quoting Anderson, 477 U.S. at 252) (internal quotation marks
judgment was proper based upon his determination that Dean         omitted).
did not have a constitutionally protected right to engage in
targeted residential picketing.      The magistrate judge          B. Section 1983 Claim
recommended that the district court grant summary judgment
to Byerley on Dean’s § 1983 claim, and dismiss Dean’s state-           1. First Amendment
law claims pursuant to 28 U.S.C. § 1367(c)(3). The district
court granted Byerley’s motion for summary judgment, based           Dean filed this action under 42 U.S.C. § 1983, claiming
instead upon its determination that Byerley did not act under      that Byerley violated Dean’s constitutionally protected right
color of state law when he allegedly threatened that Dean          to engage in free speech. “To prevail on a § 1983 claim, a
would not become a member of the State Bar of Michigan due         plaintiff must establish that a person acting under color of
to his picketing. In making this determination, the district       state law deprived the plaintiff of a right secured by the
court noted that Byerley was exercising the same authority         Constitution or laws of the United States.” Id. at 358-59.
possessed by private individuals to have an individual             Thus, to prevail on his § 1983 claim, Dean must prove that
arrested for trespassing and to report an applicant’s conduct      Byerley violated Dean’s constitutionally protected right to
to the State Bar of Michigan. The district court also
No. 02-1421                                  Dean v. Byerley         7    8        Dean v. Byerley                                    No. 02-1421

engage in free speech and that Byerley acted under color of                 When construing a statute, we must look at the whole law
state law.                                                                and effectuate the legislature’s intent. Richards v. United
                                                                          States, 369 U.S. 1, 11 (1962). As the Supreme Court has
   The parties dispute whether Dean had a constitutionally                instructed, “We believe it fundamental that a section of a
protected right to engage in targeted picketing on the street in          statute should not be read in isolation from the context of the
front of Byerley’s residence. The district court did not reach            whole Act. . . . ‘[W]e must not be guided by a single sentence
this issue and instead granted Byerley’s motion for summary               or member of a sentence, but [should] look to the provisions
judgment based upon its finding that Byerley did not act                  of the whole law, and to its object and policy.’”2 See id.
under color of state law. On appeal, Dean argues that, in the             (citations omitted); see also Owasso Indep. Sch. Dist. v.
absence of an applicable time, place, or manner restriction,              Falvo, 534 U.S. 426, 434 (2002). Therefore, the ban on
Dean had a constitutionally protected right to engage in                  private residential picketing contained in § 423.9f must be
targeted residential picketing. See Appellant’s Br. at 16.                read in conjunction with the rest of the statutory section in
Byerley counters that Dean did not have a constitutionally                which it appears, and the Act as a whole. The Supreme Court
protected right to engage in targeted residential picketing,              has stated that “the meaning of statutory language, plain or
regardless of whether there is an applicable time, place, or              not, depends on context.” Holloway v. United States, 526
manner restriction. See Appellee’s Br. at 18-20.                          U.S. 1, 7 (1999) (internal quotation marks omitted); see also
                                                                          Textron Lycoming Reciprocating Engine Div., Avco Corp. v.
   We agree with the parties that there is no applicable                  UAW, 523 U.S. 653, 657 (1998). Reading the Act in its
Michigan statute that bans all targeted residential picketing.            entirety reveals that the ban on private residential picketing
It is true that § 423.9f of the Michigan Code provides that               applies only to labor picketing. The preamble declares that
“[i]t shall be unlawful . . . to engage in picketing a private            the Act regulates the behavior of employees and employers
residence by any means or methods whatever: Provided, That                engaged in labor disputes. Mich. Comp. Laws § 423 pmbl.
picketing, to the extent that the same is authorized under                The preamble states that the Act is
constitutional provisions, shall in no manner be prohibited.”
Mich. Comp. Laws § 423.9f. We conclude, however, that this                    AN ACT to create a commission relative to labor
provision is not applicable to the instant case. This statutory               disputes, and to prescribe its powers and duties; to
section appears in a chapter of the Michigan Code regulating                  provide for the mediation and arbitration of labor
labor and employment as part of the Employment Relations                      disputes, and the holding of elections thereon; to regulate
Commission Act 176 of 1939 (“Act”).1 Id. No Michigan                          the conduct of parties to labor disputes and to require the
court has issued a reported decision addressing the scope of                  parties to follow certain procedures; to regulate and limit
the ban on private picketing contained in § 423.9f, so we must                the right to strike and picket; to protect the rights and
interpret this statutory section in order to determine whether                privileges of employees, including the right to organize
it is applicable to this case.

                                                                               2
                                                                                In fact, the Michigan Supreme Court has stated that the preamb le
                                                                          may be considered when interpreting the scope a nd purp ose of a statute.
    1
                                                                          Ma lcolm v. City of East Detroit, 468 N.W .2d 4 79, 4 84 (Mich. 19 91), cited
     Section 423 .9f was not part of the original Act, but was added as   with app rova l in King v. Ford Motor Credit Co., 668 N.W.2d 357, 362-63
1947 Mich. Pub. Acts. 318 and became effective October 11, 1947.          (Mich. Ct. App. 200 3).
No. 02-1421                              Dean v. Byerley         9   10       Dean v. Byerley                                      No. 02-1421

  and engage in lawful concerted activities; to protect the          violation of the First and Fourteenth Amendments.3
  rights and privileges of employers; to make certain acts           Dissenting Op. at 41-42. Therefore, the dissent proposes that
  unlawful; and to prescribe means of enforcement and                we read the statute broadly, as applicable to all targeted
  penalties for violations of this act.                              residential picketing. Id. We decline to interpret § 423.9f in
                                                                     the manner recommended by the dissent. While federal
See id. Additionally, the other sections of the Act govern           courts often narrowly construe statutes in order to avoid
employment relations by creating an employment relations             striking them down on their face, we may not broadly
commission, prescribing rules for collective bargaining and          construe a state statute in order to prevent the same result. It
labor disputes, and defining unfair labor practices. See             would be tantamount to judicial legislation and would raise
generally id. § 423. Finally, the other clauses of § 423.9f          serious federalism concerns if we, a federal court, were to
make it clear that the statutory section applies only to labor       broadly construe § 423.9f to criminalize conduct that the
picketing. Section 423.9f provides:                                  Michigan Legislature did not make criminal.4
  It shall be unlawful (1) for any person or persons to
  hinder or prevent by mass picketing, unlawful threats or                3
  force the pursuit of any lawful work or employment,                      The dissent states that “the M ichigan Legislature sure ly could have
                                                                     taken the view that a statute that proscribes all residential picketing on a ll
  (2) to obstruct or interfere with entrance to or egress from       topics of speech was not only fair — because it would avoid favoring one
  any place of employment, (3) to obstruct or interfere with         subject of speech over another — but it was the only choice ava ilable .”
  free and uninterrupted use of public roads, streets,               Dissenting Op. at 41 (emph asis added). The dissent reasons that under
  highways, railways, airports, or other ways of travel or           Carey v. Brown, 447 U.S. 455 (1980), and Frisby v. Schultz, 487 U.S. 474
  conveyance, or (4) to engage in picketing a private                (1988), a law that bans o nly reside ntial labo r picke ting wou ld be
                                                                     unco nstitutional. Carey and Frisby, howe ver, were decided more than
  residence by any means or methods whatever: Provided,              thirty years after § 423.9f was enacted.
  That picketing, to the extent that the same is authorized
  under constitutional provisions, shall in no manner be                  4
                                                                           In fact, the Michigan S upreme Court has stated that “[b]ecause
  prohibited. Violation of this section shall be a                   courts are wary of creating crim es, penal statutes are to be strictly
  misdemeanor and punishable as such.                                construed.” People v. Gilbert, 324 N.W .2d 834, 843 (Mich. 1982 ).
                                                                          The dissent characterizes his effort to read § 423.9f broadly as a
Id. (emphases added). The title of the Act, the preamble, the        refusal to accept a narrowing interpretation of the this provision.
other sections of the Act, and the surrounding clauses in the        Dissenting Op. at 42. As our analysis makes clear, § 423.9 only applies
                                                                     to labor picke ting. M oreo ver, no ne of the cases cited b y the dissent
particular statutory section under consideration all clearly         support his effort to read § 423.9f in a manner that would criminalize
indicate that § 423.9f applies only to only labor picketing and      more conduct than is actually prohibited by the statute.
not to all private residential picketing.                                 In Frisby v. Schultz, 485 U.S. 474, 481-82 (1988), the Supreme Co urt
                                                                     accepted the district court’s construction of the antipicketing ordinance at
   The dissent contends that if § 423.9f is read as applicable       issue as not including an implied exception for labor picketing. The
only to labor picketing, then the statute is unconstitutional, as    ordinance banned all residential picketing, without exce ption. Schultz v.
                                                                     Frisby, 619 F. Supp . 792, 794 (E.D . Wis. 1985). An earlier version of the
it would amount to a content-based prohibition of speech, in         ordinance did in fact contain an exception for labor picketing, as an
                                                                     attempt to comply with a Wisconsin statute that specifies picketing is a
                                                                     perm issible labor activity. The city, however, repealed the earlier version
                                                                     of the ordinance–containing the exception for labor picketing–due to
                                                                     concerns that the ordinance violated the First Amendment by
No. 02-1421                                      Dean v. Byerley          11     12     Dean v. Byerley                                       No. 02-1421

                                                                                 Furthermore, because § 423.9f is not applicable to the instant
                                                                                 case, it would be overreaching for us to comment on its
discriminating against sp eech based upon its co ntent. Schultz v. Frisby,       constitutionality at this time.
807 F.2d 1339, 1342 (7th Cir. 1986). The district court rejected the
plaintiffs’ argument that the newer version of the ordinance m ust contain         Dean was not engaged in labor picketing when the
an implied exception for labor picketing in order to comply with the             confrontation at issue occurred; therefore, § 423.9f does not
W isconsin statute. Sch ultz, 619 F . Supp. at 79 6. The district court          apply to Dean’s conduct. The dissent asserts that Dean was
pointed out that the legislative history clearly indicated that the ordinance
did not co ntain such an exception. Id. The Supreme Court’s acceptance
                                                                                 engaged in labor picketing because he “was picketing about
of this refusal to imply an exception to the antipicketing ordinance did not     a matter related to labor and employment.” Dissenting Op. at
increase the scope of conduct prohibited by the ordinance, for the               38. Dean picketed to protest the treatment that he received
ordinance already banned all targeted residential picketing.                     from the State Bar of Michigan employees. That Dean’s
     In Boo s v. Barry, 485 U.S. 312, 332-34 (1988), the Supreme Co urt          ability to obtain a law license in Michigan may affect his
held that two provisions of the District of Columbia Code d id not combine
to create an Equal Protection Clause violation. Section 22-1115 limited
                                                                                 future employability does not convert his protest into labor
individuals’ right to congregate within 500 feet of an emba ssy regardless       picketing. The dissent cites no authority for his overly
of the message they sought to convey, and § 22-1116 stated that § 22-            expansive definition of labor picketing.
1115 did no t prohibit labo r picke ting. Id. at 333 -34. The Supreme Court
accepted a narrowing constructio n of § 22-1115 as only prohibiting                Byerley has not identified any other Michigan law that bans
“congregations that threaten the security or peace of an embassy.” Id. at        residential picketing. Thus, proper resolution of this dispute
333. Therefore, the Supreme Court construed § 22-1115 as prohibiting
individuals from engaging in violent congregations within 500 feet of an
                                                                                 turns on whether there is a constitutionally protected right to
emb assy, regardless of the message they sought to convey, and allowing          engage in targeted residential picketing in the absence of an
all peaceful congregations. The Supreme Court then determined that               applicable time, place, or manner restriction.
§ 22-11 16 does not protect violent labor congregations; therefore, the
statutes did not treat labor and nonlabor picketing differently. Id. The           Over sixty years ago, the Supreme Court declared that use
Supreme Court’s refusal to read the labor picketing exception contained          of the streets for assembly and communication is a right held
in § 22 -1116 broadly so as to authorize violent labor picketing did not
increase the scope of conduct prohibited by the ordinance, for § 22-1115         by U.S. citizens pursuant to the First Amendment. Hague v.
already banned all violent congregations.                                        Comm. for Indus. Org., 307 U.S. 496, 515-16 (1939). The
     Finally, in United States v. Seeger, 380 U.S. 163, 165-66 (19 65), the      Supreme Court has also declared that “as a general matter
Supreme Court broadened the conscientious-objector exception contained           peaceful picketing and leafletting are expressive activities
in the Universal Military Training and Service Act. Interpreting the Act         involving ‘speech’ protected by the First Amendment.”
in this manner actually lessened the rang e of co nduc t deem ed criminal,
rather than increased it.                                                        United States v. Grace, 461 U.S. 171, 176 (1983). Although
     The dissent cites these cases as supp ort for his effort to read § 423.9f   the Supreme Court has recognized that the government may
broadly, in a manner that would criminalize more cond uct than is actually       regulate this use of the streets to ensure general comfort and
prohibited by the statute. The Suprem e Co urt, how ever, has expressly          order, the Court has warned that the government must not use
held that retroactive application o f judicially expanded criminal statutes      such regulations to abridge or deny that right. Hague, 307
violates due p rocess. Bouie v. City of Colum bia, 378 U.S. 347, 352-54
(1964); see also R ogers v. Te nnessee, 532 U.S. 451, 45 6-460 (200 1).
                                                                                 U.S. at 516. The Supreme Court considers streets and
Nothing in the cases cited by the dissent indicates that the Supreme Court       sidewalks to be public fora for purposes of First Amendment
has retreated from this position. Dean is not being prosecuted for
violating § 423 .9f; therefore, this case does not implicate the due process
concerns present in Bouie and Rog ers. Nevertheless, Bouie and Rog ers
strongly counsel against instituting a practice of broadly interpreting          criminal statutes so as to avoid constitutional infirmity.
No. 02-1421                             Dean v. Byerley     13    14    Dean v. Byerley                              No. 02-1421

scrutiny, and the Court has limited the government’s ability      Appellee’s Br. at 18-20. For example, Byerley quotes the
to restrict First Amendment rights in such public fora. Grace,    following passage from Frisby:
461 U.S. at 177.
                                                                    The type of focused picketing prohibited by the
  In Frisby v. Schultz, 487 U.S. 474 (1988), the Supreme            Brookfield ordinance is fundamentally different from
Court discussed the limits on the government’s ability to           more generally directed means of communication that
regulate use of streets for assembly and communication. The         may not be completely banned in residential areas. In
Court upheld against a facial challenge an ordinance adopted        such cases “the flow of information [is not] into . . .
by Brookfield, Wisconsin “that completely bans picketing            household[s], but to the public.” Here, in contrast, the
‘before or about’ any residence.” Id. at 476. The Court             picketing is narrowly directed at the household, not the
admonished that streets are traditional public fora; therefore,     public. The type of picketers banned by the Brookfield
regulations of assembly and communication on streets must           ordinance generally do not seek to disseminate a message
satisfy the appropriate level of scrutiny. Id. at 481. As the       to the general public, but to intrude upon the targeted
Court stated,                                                       resident, and to do so in an especially offensive way.
                                                                    Moreover, even if some such picketers have a broader
  In these quintessential public for[a], the government may         communicative purpose, their activity nonetheless
  not prohibit all communicative activity. For the State to         inherently and offensively intrudes on residential
  enforce a content-based exclusion it must show that its           privacy.
  regulation is necessary to serve a compelling state
  interest and that it is narrowly drawn to achieve that          Appellee’s Br. at 19 (quoting Frisby, 487 U.S. at 486)
  end. . . . The State may also enforce regulations of the        (citations omitted). Byerley acknowledges that Frisby does
  time, place, and manner of expression which are content-        not preclude “targeted residential picketing in the absence of
  neutral, are narrowly tailored to serve a significant           an ordinance or state law prohibiting it,” but nonetheless
  government interest, and leave open ample alternative           asserts that targeted residential picketing is not
  channels of communication.                                      constitutionally protected. Appellee’s Br. at 20. In essence,
                                                                  Byerley argues that if targeted picketing “may be banned
Id. (quoting Perry Educ. Ass’n v. Perry Local Educators’          outright under First Amendment precedent, then the activity
Ass’n, 460 U.S. 37, 45 (1983)). The Court adopted a               is inherently unworthy of constitutional protection.” Id.
narrowing construction of the ordinance at issue and
concluded that it only banned targeted picketing directed at a       Contrary to Byerley’s argument, Supreme Court precedent
single residence. Id. at 482-83. The Court then held that the     makes it clear that citizens have the constitutional right to use
ordinance, narrowly construed, satisfied the scrutiny             streets for assembly and communication. See Hague, 307
applicable to time, place, and manner regulations. Id. at 487-    U.S. at 515-16. Although the government may restrict that
88.                                                               right through appropriate regulations, that right remains
                                                                  unfettered unless and until the government passes such
  Byerley points to passages in Frisby discussing the             regulations. See id. at 516. While there are passages in
government’s interest in protecting the privacy of the home to    Frisby that discuss the government’s interest in protecting the
support his argument that there is no constitutionally            privacy of the home, Frisby does not support the proposition
protected right to engage in targeted residential picketing.      that the right to residential privacy automatically trumps the
No. 02-1421                            Dean v. Byerley     15    16       Dean v. Byerley                                   No. 02-1421

right to engage in targeted residential picketing. See Frisby,   picketing and Byerley threatened that he would have the
487 U.S. at 486-88. Rather, those passages in Frisby address     picketers arrested.5 A reasonable finder of fact could
one of the requirements for upholding time, place, and           conclude that such conduct, if it actually occurred, would
manner regulations, i.e., that the regulations “serve a          “deter a person of ordinary firmness” from the exercise of the
significant government interest.” Id. at 481 (quoting Perry,     right at issue. See id. Additionally, a reasonable finder of
460 U.S. at 45) (internal quotation marks omitted).              fact could conclude that the timing of events demonstrates a
Therefore, we conclude that the First Amendment protects the     causal connection between Dean’s engaging in protected
right to engage in peaceful targeted residential picketing in    conduct and Byerley’s retaliation. Because Michigan has not
the absence of a narrowly tailored time, place, or manner        passed an applicable time, place, or manner restriction, Dean
regulation that meets the requirements laid down in Frisby.      had a constitutionally protected right to engage in peaceful
                                                                 targeted picketing in front of Byerley’s residence. Retaliation
  2. Retaliation Claim                                           against Dean for exercising that right would violate Dean’s
                                                                 First Amendment rights. Thus, Dean has presented evidence
   Dean has created a genuine issue of material fact as to       supporting the first requirement of his § 1983 claim.
whether Byerley violated Dean’s First Amendment rights
during the March 27, 2001 confrontation. While Dean does           3. Under Color of State Law
not explicitly label his claim as one of retaliation, his
allegation that Byerley threatened that Dean would never            To satisfy the second requirement of his § 1983 claim,
practice law in the state of Michigan due to his picketing and   Dean must show that Byerley acted under color of state law.
his allegation that Byerley threatened to have the picketers     The Supreme Court has held that “[t]he traditional definition
arrested make it clear that Dean is asserting a garden-variety   of acting under color of state law requires that the defendant
retaliation claim. This court has held that a § 1983 claim can   in a § 1983 action have exercised power ‘possessed by virtue
be predicated upon a state official’s retaliation against an     of state law and made possible only because the wrongdoer is
individual for exercising his or her First Amendment rights.
Thaddeus-X v. Blatter, 175 F.3d 378, 394-95 (6th Cir. 1999)
                                                                      5
(en banc). “A retaliation claim essentially entails three              The dissent contends that these threats do not constitute sufficient
elements: (1) the plaintiff engaged in protected conduct;        adverse action because Byerley sent a letter to Dean two days after the
(2) an adverse action was taken against the plaintiff that       incident, which stated that Byerley only objected to Dean picketing on
                                                                 Byerley’s private property, and because during a hearing on August 15,
would deter a person of ordinary firmness from continuing to     2001, Dean stated that he withdrew his bar application voluntarily and not
engage in that conduct; and (3) there is a causal connection     due to fear that Byerley would b lock it. Dissenting Op . at 44-45. T hese
between elements one and two — that is, the adverse action       develop ments, which occurred after the March 27, 2001 incident, are not
was motivated at least in part by the plaintiff’s protected      controlling because at the time Dean cea sed picketing, he could have
conduct.” Id. at 394.                                            reaso nably thought that Byerley would carry out these threats. Mo reover,
                                                                 the dissent’s assertion that the March 29, 2001 letter removed any fear of
                                                                 further adverse action is a factual finding that this court should not make
   When the confrontation occurred, Dean was allegedly           in the first instance. Finally, the second prong of our three-part test for
picketing on the street in front of Byerley’s residence, which   evaluating retaliation claims requires the plaintiff to allege that “an
is conduct protected by the First Amendment. Dean alleges        adverse action was taken against the plaintiff that would deter a person of
that during the confrontation, Byerley threatened that Dean      ordinary firmness from continuing to engage in that conduct.” Thaddeu s-
would never practice law in the state of Michigan due to his     X v. Blatter, 175 F.3d 378, 394-95 (6th Cir. 1999) (en banc). This prong
                                                                 has been satisfied here.
No. 02-1421                               Dean v. Byerley      17    18       Dean v. Byerley                                   No. 02-1421

clothed with the authority of state law.’” West v. Atkins, 487       controlling issue is whether Byerley possessed state authority
U.S. 42, 49 (1988) (quoting United States v. Classic, 313 U.S.       and whether Byerley purported to act under that authority.
299, 326 (1941)). The Supreme Court has further held that            See id.
“[s]tate employment is generally sufficient to render the
defendant a state actor.” Id. at 49 (quoting Lugar v.                   Byerley possessed state authority pursuant to his status as
Edmondson Oil Co., 457 U.S. 922, 936 n.18 (1982)). Thus,             Regulation Counsel for the State Bar of Michigan.6 Dean has
“[i]t is firmly established that a defendant in a § 1983 suit acts   presented evidence that Byerley purported to act under that
under color of state law when he abuses the position given to        state authority. In his complaint, Dean alleged that during the
him by the State.” Id. at 49-50 (citing Monroe v. Pape, 365          March 27, 2001 confrontation, Byerley stated “that because
U.S. 167, 172 (1961)).                                               of [Dean’s] picketing the State Bar of Michigan and
                                                                     [Byerley’s] home [Dean] would never be allowed to practice
  The district court granted Byerley’s motion for summary            law in the state of Michigan.” Second Am. Compl., Aug. 23,
judgment based upon its finding that Byerley did not act             2003, ¶ 13. Then, on March 29, 2001, Byerley sent a letter on
under color of state law. The district court found that “[i]n        State Bar of Michigan letterhead, pertaining to the March 27,
expressing his anger towards [Dean’s] conduct, [Byerley] was         2001 confrontation. In that letter, Byerley stated that if Dean
not performing some duty of his office or exercising his             trespassed on Byerley’s property again, Byerley would
official responsibilities. Rather, [Byerley’s] conduct was that      request that Dean be arrested. The letter further stated that
of a private citizen.” Dist. Ct. Op. at 3. The district court        Dean was “not to enter the private property of any other State
found that Byerley merely asserted his right to seek to have         Bar of Michigan employee or officer.” Def’s Br. in Supp. of
Dean arrested for trespassing on private property and his right      Mot. for Summ. J., Ex. E.
to report a complaint to the State Bar of Michigan regarding
Dean’s character and fitness. The district court concluded              Additionally, Byerley has never explicitly denied Dean’s
that all persons possess these rights, and thus that Byerley did     allegation that Byerley acted under color of state law. In his
not need state authority to act as he did.                           answer, Byerley responded to Dean’s allegation that Byerley
                                                                     acted under color of state law by admitting “that Plaintiff’s
   The Supreme Court has held, however, that a defendant in          allegations against Defendant arise from Defendant’s status
a § 1983 action may still act under color of state law even          as Regulation Counsel for the State Bar of Michigan.”
though a private citizen could have taken the same action as         Answer to First Am. Compl., June 20, 2001, ¶ 6. In neither
that taken by the defendant. Griffin v. Maryland, 378 U.S.           Byerley’s motion for summary judgment and his brief in
130, 135 (1964). More specifically, the Supreme Court has
held that “[i]f an individual is possessed of state authority and
purports to act under that authority, his action is state action.         6
It is irrelevant that he might have taken the same action had              In his brief in support of his mo tion for summ ary jud gment, Byerley
                                                                     adm its that the State Bar of Michigan is an agency of the Michigan
he acted in a purely private capacity or that the particular         Supreme Court. Def.’s Br. in Supp . of M ot. for Summ . J. at 12.
action which he took was not authorized by state law.” Id.           Additiona lly, this court has concluded that the State Bar of Michigan is a
Thus, the fact that Byerley could have made a private report         state agency in similar circumstances. Dubuc v. Michigan Bd. of Law
on Dean’s character or privately sought a trespass action is         Exam ’rs, 342 F.3d 6 10, 615 (6th Cir. 2003 ) (holding State Bar of
not controlling, and it was inappropriate for the district court     M ichigan is a state agency when it acts “for purposes of promulgating
                                                                     rules relating to Bar mem bersh ip and determining whethe r to grant or
to grant summary judgment on that basis. Rather the                  deny Bar applications”).
No. 02-1421                                     Dean v. Byerley        19     20       Dean v. Byerley                                 No. 02-1421

support of that motion nor his two supplemental briefs in                     1998). First, “[f]or officials whose special functions or
support of that motion does Byerley deny that he was acting                   constitutional status requires complete protection from suit,
under color of state law. Finally, on appeal, Byerley does not                we have recognized the defense of ‘absolute immunity.’”
even argue that he was not acting under color of state law.7                  Harlow, 457 U.S. at 807. For example, the Supreme Court
Because Dean presented evidence demonstrating that Byerley                    has recognized the defense of absolute immunity for
acted under color of state law and because Byerley has never                  legislators performing legislative functions, judges
argued to the contrary, the district court should not have                    performing judicial functions, prosecutors performing
granted summary judgment based upon its finding that                          prosecutorial functions, and the President of the United States
Byerley did not act under color of state law.                                 in his official capacity. Id.; see also Holloway v. Brush, 220
                                                                              F.3d 767, 774-75 (6th Cir. 2000) (en banc). The defense of
C. Immunity                                                                   absolute immunity provides a shield from liability for acts
                                                                              performed erroneously, even if alleged to have been done
  1. Absolute Immunity                                                        maliciously or corruptly. Watts v. Burkhart, 978 F.2d 269,
                                                                              272 (6th Cir. 1992) (en banc); see also Lomaz, 151 F.3d at
  Even if the plaintiff in a § 1983 claim establishes that the                497.      Second, “[g]overnment officials who perform
defendant violated his federal rights under color of state law,               discretionary functions are generally entitled to qualified
the defendant may raise an immunity defense. See Harlow v.                    immunity and are protected from civil damages so long as
Fitzgerald, 457 U.S. 800, 806-07 (1982).8 The Supreme                         ‘their conduct does not violate clearly established statutory or
Court has recognized two kinds of immunity defenses. Id. at                   constitutional rights of which a reasonable person would have
807; see also Lomaz v. Hennosy, 151 F.3d 493, 497 (6th Cir.                   known.’” Pray v. City of Sandusky, 49 F.3d 1154, 1157 (6th
                                                                              Cir. 1995) (quoting Harlow, 457 U.S. at 818); see also Toms
                                                                              v. Taft, 338 F.3d 519, 524 (6th Cir. 2003). The district court
    7
     Byerley’s only argument on appeal regarding whether he was acting        did not address these immunity defenses because it concluded
under co lor of state law is as follows:                                      that Dean failed to establish a § 1983 claim.9
    II. Was Defendant Acting Under Color of State Law?
         Dean is correct that Byerley acknowledged in his answer                 Although Byerley does not expressly argue on appeal that
    that the only reason Dean was at Byerley’s house on the morning
    of March 27, 2001 was because of his status as Regulation                 he is entitled to the defense of absolute immunity, he does
    Counsel for the State Bar, and that Dean’s allegations arose from         rely on case law addressing the scope of absolute immunity
    the events of that morning.                                               and quotes a long passage from one of those cases pertaining
         Even if Byerley was acting under color of state law, Dean’s          to absolute immunity. 10 Appellee’s Br. at 29. Also, Byerley
    claims would be barred by governm ental immunity.
Appellee’s Br. at 25.

    8                                                                              9
      In his appellate brief, Byerley lumps together his assertions that he         The district co urt held that Dean failed to establish that Byerley
is entitled to Eleventh Amendment immunity, absolute immunity, and            acted under color of state law.
qualified immunity. Because Dean sued Byerley in Byerley’s individual              10
capacity, Eleventh Amendment immunity does not shield Byerley from                  On page 29 of his appellate brief, Byerley quotes the following
Dean’s dam ages claims. B yerley’s asse rtions that he is entitled to         passage from Watts v. Bu rkhart:
abso lute immunity and qualified immunity — which when app licable                The immunity of participants in the judicial process stems not
protect public officials sued in their individual capacity from damages           from the “location” of the jud icial process in one branch of
claims — will be discussed in more detail in Sections II.C.1 and C.2.             government or another . . . but from the “characteristics” of the
No. 02-1421                                    Dean v. Byerley         21     22    Dean v. Byerley                              No. 02-1421

expressly raised the defense of absolute immunity during the                  from liability in § 1983 actions because state-law immunities
hearing on his motion for summary judgment, after which the                   cannot be used to defeat § 1983 claims. Dubuc v. Michigan
parties both submitted supplemental briefs on the issue.                      Bd. of Law Exam’rs, 342 F.3d 610, 617 (6th Cir. 2003).
Summ. J. Hr’g Tr. at 5-7; R. at 56-57. Because Byerley may                    Nonetheless, Byerley argued he is entitled to absolute
be asserting the defense of absolute immunity, we will                        immunity because the “Supreme Court of Michigan delegated
address the issue.                                                            to the State Bar of Michigan the responsibility to investigate
                                                                              the Character and Fitness of all applicants to the Bar . . . [and
   “The burden of justifying absolute immunity rests on the                   t]his is an inherently judicial function.” Def.’s Second
official asserting the claim.” Harlow, 457 U.S. at 812; see                   Supplemental Br. in Supp. of Mot. for Summ. J. at 2.
also Lomaz, 151 F.3d at 497. Therefore, Byerley had the
burden of proving that he is entitled to absolute immunity.                      The cases cited by Byerley in his appellate brief are
During the hearing on Byerley’s motion for summary                            relevant to the scope of Byerley’s immunity in this action, but
judgment, Byerley argued that “[t]he Supreme Court of the                     they do not support his assertion that he is entitled to the
State of Michigan in Rule 15 of the rules concerning the State                defense of absolute immunity. Appellee’s Br. at 29 (citing
Bar of Michigan, granted absolute immunity to state bar staff                 Watts, 978 F.2d 269; Ginger v. Circuit Court, 372 F.2d 621
for conduct arising out of the performance of their duties.”                  (6th Cir.), cert. denied, 387 U.S. 935 (1967)). In both Watts
Summ. J. Hr’g Tr. at 5. Later, in his supplemental brief,                     and Ginger, this court held that the absolute immunity that
Byerley conceded that state rule 15 is irrelevant to the scope                protects judicial officers engaged in judicial functions also
of his immunity in this action because the scope of immunity                  protects other state officials engaged in adjudicative
in a § 1983 action is determined by federal law. Def’s Second                 functions. Watts, 978 F.2d at 272-73; Ginger, 372 F.2d at
Supplemental Br. in Supp. of Mot. for Summ. J. at 12; see                     625. The holdings in both cases, however, were predicated
also Howlett v. Rose, 496 U.S. 356, 376 (1990); Wood v.                       upon findings that the defendant state officials were engaged
Strickland, 420 U.S. 308, 314 (1975). Byerley was correct to                  in adjudicative functions. See Watts, 978 F.2d at 275-76
retreat from his reliance on state rule 15 because the Supreme                (holding that members of the Tennessee Board of Medical
Court has held that state-law immunities are irrelevant in                    Examiners were entitled to absolute immunity for actions
§ 1983 actions. Howlett, 496 U.S. at 376. Furthermore, in a                   taken during proceedings to suspend plaintiff’s medical
recent decision, this court held explicitly that state rule 15                license because the suspension proceedings were adjudicative
does not immunize employees of the State Bar of Michigan                      in nature and appropriate procedural safeguards were in
                                                                              place); Ginger, 372 F.2d at 625 (holding that members of the
                                                                              Grievance Committee of the State Bar of Michigan were
                                                                              entitled to absolute immunity for actions taken during
   process. One of these characteristics is that the controversies            proceedings to revoke plaintiff’s law license because the
   with which the process deals are often “intense,” and the loser,           disbarment proceedings were adjudicative in nature). When
   given an op portunity to do so, will frequently charge the
   participants in the process with unconstitutional animus;                  deciding whether state officials are entitled to absolute
   “[a]bsolute immunity is thus necessary to assure that judges,              immunity, courts must conduct a functional analysis.
   advocates, and witnesses can perform their respective functions            Holloway, 220 F.3d at 774; Lomaz, 151 F.3d at 497.
   without harassment or intimidation.” “A bsolute imm unity is               Immunity is determined by the “nature of the function
   desig ned to free the judicial process from the hara ssmen t and           performed, not the identity of the actor who performed it.”
   intimidation asso ciated with litigation.”
Appellee’s Br. at 29 (quoting Wa tts, 978 F.2d at 273) (citations omitted).
No. 02-1421                                      Dean v. Byerley          23     24    Dean v. Byerley                                     No. 02-1421

Holloway, 220 F.3d at 774 (quoting Buckley v. Fitzsimmons,                       dealt with the judge in her adjudicative capacity. Id. at 260.
509 U.S. 259, 269 (1993)) (internal quotation marks omitted).                    However, we also determined that absolute immunity did not
                                                                                 shield the judge from liability for her statements to the media
  In Barrett v. Harrington, 130 F.3d 246 (6th Cir. 1997),                        because speaking to the media about a litigant does not
cert. denied, 523 U.S. 1075 (1998), we discussed the factors                     preserve the integrity of the judicial process, and instead
that courts must consider when determining whether an act is                     merely informs the public of the judge’s views. Id. at 261.
judicial in nature, and thus protected by absolute immunity. 11
First, the court must consider whether the function is                              In this case, the actions Byerley allegedly took in response
normally performed by an adjudicator. Id. at 255. However,                       to Dean’s picketing are not functions normally performed by
even if an act is not normally performed by an adjudicator,                      an adjudicator nor are they related to functions normally
the court should look to the act’s relation to a general function                performed by an adjudicator. Although Byerley was
normally performed by an adjudicator. Id. “This functional                       employed as Regulation Counsel for the State Bar of
approach examines the ‘nature’ and ‘function’ of the act, not                    Michigan and although the Bar is merely an extension of the
the act itself.” Id. Second, the court must consider whether                     Michigan Supreme Court for purposes of deciding whether to
the plaintiff dealt with the defendant in the defendant’s                        grant or deny Bar applications, it is clear on the record as it
adjudicative capacity.                                                           now stands that Byerley was not performing an adjudicative
                                                                                 function during the March 27, 2001 confrontation.12 Dean
   In Barrett, this court was faced with the question of                         alleges that in response to his picketing, Byerley threatened
whether a judge was entitled to absolute immunity from                           that Dean would never practice law in the state of Michigan
liability for actions she took in response to a litigant’s public                and threatened to have the picketers arrested. Neither of these
criticism of her. Id. at 253. The judge sent letters to                          actions are related to the decision of whether to grant or deny
prosecutors stating that the litigant was harassing her. Those                   Dean’s Bar application. While reporting an applicant’s
letters prompted an investigation of the litigant. The judge                     conduct to the police and the Bar might be related to the
also made statements to the news media accusing the litigant                     functions normally performed by an adjudicator, the actions
of stalking her. We determined that absolute immunity                            Dean alleges that Byerley took were of a different function
shielded the judge from liability for her letters to the                         and nature. Byerley’s alleged actions were in the form of a
prosecutors because the judge was attempting to preserve the                     threat for the purpose of intimidating Dean so that Dean
integrity of the judicial process, which is a function related to                would cease picketing. Byerley’s alleged actions were not in
those normally performed by an adjudicator. Id. at 258-59.                       the form of a statement to the police for the purpose of
Furthermore, the litigant’s harassment stemmed from the                          reporting conduct by Dean that was unlawful, or in the form
judge’s adverse decision against him; therefore, the litigant                    of a statement to the Bar for the purpose of reporting conduct
                                                                                 by Dean that reflected adversely on Dean’s character.
                                                                                 Because Byerley has failed to demonstrate in any way that he
    11
       Although Barrett addresses the scope of the absolute immunity that
shields judges engaged in judicial functions, its analysis also applies to the
scope of the absolute immunity that shields other public officials engaged            12
in adjudicative functions. See Barrett, 130 F.3d at 255-57 . This is                    Since we conclude that Byerley was not performing an adjudicative
because the scope o f absolute immunity depends upon the function                function during the March 27, 2001 confrontation, we do not need to
performed by the d efendant, not the identity of the defendant. Watts v.         reach the question of whether Dean de alt with B yerley in an adjudicative
Burkhart, 978 F.2d 26 9, 275-76 (6th Cir. 1992) (en banc).                       capacity.
No. 02-1421                             Dean v. Byerley     25    26     Dean v. Byerley                                     No. 02-1421

was engaged in an adjudicative function when he allegedly         immunity questions at the earliest possible stage of the
retaliated against Dean, Byerley is not entitled to summary       litigation, “[s]ummary judgment is not appropriate if there is
judgment based upon the defense of absolute immunity.             a genuine factual dispute relating to whether [Byerley]
                                                                  committed acts that allegedly violated clearly established
  2. Qualified Immunity                                           rights.” Flagner v. Wilkinson, 241 F.3d 475, 481 (6th Cir.),
                                                                  cert. denied, 534 U.S. 1071 (2001); Mays v. City of Dayton,
   Byerley has expressly raised the defense of qualified          134 F.3d 809, 813 (6th Cir.), cert. denied, 524 U.S. 942
immunity. Appellee’s Br. at 27. Byerley argues that his           (1998).
alleged threats during the March 27, 2001 confrontation did
not violate Dean’s clearly established federal rights because       On appeal, Dean argues that Byerley’s alleged actions
targeted residential picketing is not a constitutionally          during the March 27, 2001 confrontation violated his clearly
protected activity. In Byerley’s view, Frisby established that    established First Amendment rights. Appellant’s Br. 16-19.
there is no right to engage in targeted residential picketing.    In his complaint, Dean alleged that Byerley threatened that
Appellee’s Br. at 28. Although Dean does not expressly            Dean would never practice law in the state of Michigan due
refute Byerley’s defense of qualified immunity in his             to his picketing, and that this threat referred to Dean’s
appellate brief, Dean repeatedly argues that, in the absence of   picketing in front of Byerley’s house as well as to Dean’s
a time, place, or manner restriction, citizens have a             picketing at the State Bar of Michigan building. In his
constitutionally protected right to engage in targeted            complaint, Dean also alleged that Byerley threatened to have
residential picketing. Also, during the hearing on Byerley’s      the picketers arrested. At the hearing on Byerley’s motion for
motion for summary judgment, Dean expressly refuted               summary judgment, Dean presented a sworn deposition from
Byerley’s defense of qualified immunity. Summ. J. Hr’g. Tr.       Larry Doolittle (“Doolittle”), one of the hired picketers,
at 14-18.                                                         detailing the March 27, 2001 confrontation.13 In his
                                                                  complaint, Dean further alleged that Byerley’s threats chilled
  This court conducts a three-step analysis of qualified          his desire to continue picketing and that he has not picketed
immunity claims.                                                  near Byerley’s residence or the State Bar of Michigan
                                                                  building since the confrontation.
  First, we determine whether, based upon the applicable
  law, the facts viewed in the light most favorable to the
  plaintiffs show that a constitutional violation has
  occurred. Second, we consider whether the violation                  13
                                                                          In a sworn dep osition taken on June 19, 2001, Doolittle testified
  involved a clearly established constitutional right of          about the March 27, 20 01 confrontation. Although Doolittle did not hear
  which a reasonable person would have known. Third, we           Byerley’s alleged statement that Dean would never practice law due to his
  determine whether the plaintiff has offered sufficient          picketing, Doolittle did confirm several aspects of Dean’s version of the
  evidence to indicate that what the official allegedly did       confrontation. Doolittle Dep., June 19 , 200 1, at 28. More specifically,
  was objectively unreasonable in light of the clearly            Do olittle stated that De an and the two hired individuals only picketed on
                                                                  the street, that Byerley almost hit Dean with his car, and that Byerley
  established constitutional rights.                              threatened to have the picketers arrested if they did not leave. Id. at 19-
                                                                  20, 31. Doolittle also testified that during the confrontation, he heard
Feathers v. Aey, 319 F.3d 843, 848 (6th Cir. 2003) (quotation     Byerley whisper something to Dean and that afterwards, Dean exclaimed,
omitted). Although the policy of this circuit is to resolve       “Did you hear what he said? You’ll never practice law in Michigan as
                                                                  long as you’re picketing.” Id. at 28.
No. 02-1421                             Dean v. Byerley     27    28     Dean v. Byerley                                      No. 02-1421

   As discussed in Part II. B. 1. above, Dean had a               the State Bar of Michigan building. Finally, Byerley’s
constitutionally protected right to engage in peaceful targeted   March 29, 2001 letter, which clarified that Byerley only
residential picketing, in the absence of an applicable time,      objected to Dean’s picketing on Byerley’s private property,
place, or manner regulation, and retaliation against Dean for     could not undo the previous constitutional violation. Because
exercising that right would violate Dean’s First Amendment        Dean demonstrated that he had a clearly established
rights. Therefore, Dean has satisfied the first hurdle            constitutional right and pointed to evidence that shows that
necessary to survive summary judgment based upon qualified        Byerley violated that right, Byerley is not entitled to summary
immunity by pointing to evidence showing that Byerley             judgment based upon the defense of qualified immunity. 14
violated Dean’s First Amendment rights. The Sixth Circuit
precedent holding that a § 1983 claim can be predicated upon                              III. CONCLUSION
retaliation for exercising First Amendment rights and the
Supreme Court precedent holding that peaceful picketing is          Dean had a constitutionally protected right to engage in
constitutionally protected predate the March 27, 2001             peaceful targeted residential picketing in the absence of a
confrontation, and thus the right to engage in peaceful           narrowly tailored and applicable time, place, or manner
targeted residential picketing, free from such retaliation, was   regulation prohibiting such picketing. The district court erred
clearly established at the time of the confrontation. See         in granting summary judgment to Byerley on the basis of its
Thaddeus-X, 175 F.3d 378. Therefore, Dean has satisfied the       determination that Byerley did not act under color of state law
second hurdle necessary to survive summary judgment based         during the March 27, 2001 confrontation. Additionally, we
upon qualified immunity by showing that the constitutional        conclude that Byerley is not entitled to summary judgment
right was clearly established. Finally, through his complaint     based either on the defense of absolute immunity or on the
and Doolittle’s deposition, Dean has presented evidence that      defense of qualified immunity.            Consequently, we
Byerley’s alleged conduct was objectively unreasonable in         REVERSE the district court’s grant of summary judgment
light of Dean’s clearly established First Amendment rights.       and REMAND for further proceedings consistent with this
Therefore, Dean has satisfied the third hurdle necessary to       opinion.
survive summary judgment based upon qualified immunity by
pointing to evidence showing that what Byerley did was
objectively unreasonable in light of clearly established
constitutional rights.
   Byerley’s only arguments supporting his assertion that he
is entitled to qualified immunity are that targeted residential
picketing is not protected by the First Amendment, and that            14
his March 29, 2001 letter demonstrates that he only objected              Additiona lly, we note that even if Byerle y were entitled to the
                                                                  defense of qua lified imm unity, the defense would only shield him from
to Dean’s picketing on Byerley’s private property. As             liability for Dean’s claim for damages, not from Dean’s claim for
discussed in Part II. B. 1. above, Dean had a clearly             equitab le relief, and thus would no t end the action. This court ha s held
established right to engage in peaceful targeted residential      that the defense of qualified immunity only bars claims for civil damages
picketing in the absence of a narrowly tailored time, place, or   against officers in their individ ual cap acities, no t claims for equitable
manner restriction. Also, Byerley never disputes, nor could       relief. Flagner v. Wilkinson, 241 F.3d 475 , 483 (6th C ir.), cert. denied,
                                                                  534 U.S. 1071 (200 1); Littlejohn v. R ose, 768 F.2d 76 5, 772 (6th Cir.
he dispute, that Dean had a clearly established right to picket   198 5), cert. denied, 475 U.S. 104 5 (1986 ).
No. 02-1421                             Dean v. Byerley     29    30   Dean v. Byerley                              No. 02-1421

                      ______________                              the defendant in this case, Thomas Byerley, sought to curb his
                                                                  efforts to engage in targeted residential picketing of Byerley’s
                         DISSENT                                  house over his Bar application. In order to explain my
                      ______________                              perspective on this case, the background to both points
                                                                  deserves some elaboration.
   SUTTON, Circuit Judge, dissenting. I see this case
differently. In Frisby v. Schultz, 487 U.S. 474 (1988), the          Dean is a graduate of the Thomas Cooley School of Law.
Supreme Court rejected a First and Fourteenth Amendment           In December 2000, he submitted his application for admission
challenge to a city ordinance that imposed a “complete ban”       to the State Bar of Michigan. As he was delivering the
on “targeted residential picketing” because (among other          application to the State Bar, he expressed concern to the
reasons) it can “scarcely be doubted” that this medium of         Executive Director of the Bar that his application was not
communication is “offensive and disturbing,” because this         entirely complete. As a 60-year-old law-school graduate, he
type of picketing is directed at “captive audience[s]” who “are   explained that he was unable to identify each of his places of
presumptively unwilling to receive” the message, and because      residence over the course of his life and that he was
such picketing invariably “invade[s] residential privacy.” Id.    concerned that the omissions might prejudice his efforts to
at 487–88. Consistent with Frisby, the State of Michigan          gain admission to the Bar. When questioned by a Magistrate
makes it unlawful “to engage in picketing a private residence     at the hearing on Byerley’s motion for summary judgment,
by any means or methods whatever.” Mich. Comp. Laws               Dean recounted what he had told the Executive Director in
§ 423.9f. On this record and under these circumstances, I fail    the following words.
to see how E. Stephen Dean can tenably claim that Thomas
Byerley violated his constitutional rights, much less violated      DEAN: I’m really concerned and what I’m concerned
his clearly established constitutional rights, when Byerley         about is not withholding anything, but, my gosh, I can’t
objected to Dean’s targeted residential picketing of his home       remember where I was 3 years ago and an apartment
on the morning of March 27, 2001. Add to this the                   number or something like that, and that has me a little
undisputed fact that Byerley wrote Dean a letter two days           nervous. . . . The people at the bar handling this stuff are
after the picketing (but before the filing of this lawsuit)         under 30. Try explaining to somebody 25 years old . . .
confirming he had “a right to exercise [his] First Amendment        that you don’t remember where you lived. They think
rights” in permissible ways, and it becomes difficult to            you’re crazy. I said, but if it’s 40 or 41 years ago it can
understand why Mr. Dean ought to be able to make a $2               be tough. He said, oh, don’t worry about that; I took the
million federal case out of this incident. In my view, the          bar when I was in my 50s . . . they’ll work with you.
district court properly rejected Dean’s federal claims as a         Well, that isn’t what I got from the bar. I got no phone
matter of law, and accordingly I respectfully dissent.              calls, you know, where were you and—I’d leave off a
                                                                    couple of months someplace. I’ve lived in several states.
I. BACKGROUND                                                       And they keep—first, they would ignore it for a couple
                                                                    of weeks and then they would write back the same old,
  While a considerable number of ambiguities cloud this pro         same old, as if I were refusing to cooperate with them.
se lawsuit, two things are clear: E. Stephen Dean had an
unsatisfying experience in submitting his application to            THE COURT: So they were trying to get information to
become a member of the Michigan Bar, and he believes that           complete your application that they felt you ought to
No. 02-1421                              Dean v. Byerley     31    32   Dean v. Byerley                             No. 02-1421

  provide and you were having difficulty remembering the           Law Examiners, which makes the ultimate admission
  information that you needed to provide.                          decisions about each application.
  DEAN: They were refusing to accept my up-                          Dean arrived at the Byerley residence on the morning of
  front—before I handed in the application, the attachment         March 27, 2001, and brought with him the two mercenary
  to it, that I’ve done my absolute best but it’s difficult to     picketers he had employed in earlier demonstrations. No
  remember 38 or 40 or 25 years ago an exact address.              sidewalk runs in front of Byerley’s home. Therefore,
  I’ve done my utmost here.                                        according to Dean, he and his colleagues picketed on the
                                                                   public street in front of the Byerley home and solely on that
  ***                                                              part of the street in front of that home. According to Byerley,
                                                                   the protestors also demonstrated on his property.
  THE COURT: All right. And then this dialogue went on
  between you and the staff members at the bar and                    When Byerley left his home for work that morning, a
  eventually that led to your beginning this picketing?            confrontation occurred. According to the allegations of the
                                                                   complaint, Byerley (1) threatened to have Dean arrested for
  DEAN: That’s correct.                                            illegal picketing and (2) told Dean he would never practice
                                                                   law in the State of Michigan due to his illegal picketing.
Summ. J. Hr’g Tr. at 38–39.                                        After this confrontation and after Byerley had proceeded to
                                                                   work, Dean and the two other protesters left. Since then,
   At some point after these exchanges with employees of the       Dean has not picketed Byerley’s home or the State Bar
Michigan Bar, but before the State had acted on his Bar            Building.
application and before he took the Bar exam, Dean began
picketing about his application and about the treatment he had       Two days after this incident, on March 29, 2001, Byerley
received from employees of the Michigan Bar. In his first          sent a letter to Dean about his picketing. In full, the letter
protest, in March 2001, Dean hired two individuals to assist       reads as follows:
him in picketing the Michigan State Bar Building about the
treatment he had received in submitting his Bar application.            As you know, you and two other individuals were
He paid each picketer $10 an hour.                                   outside of my private residence on Tuesday, March 27,
                                                                     2001 carrying signs. Although you have a right to
  Dean eventually extended his picketing to the residence of         exercise your First Amendment rights on public property,
Thomas Byerley, the Regulation Counsel and Director of the           you do not have that right on private property.
Professional Standards Division for the Michigan Bar.                   On March 27 I verbally told you that you were on
Among other things, the Professional Standards Division              private property and that if you did not immediately
oversees the Michigan Bar’s Character and Fitness                    leave I would call the police. This letter memorializes
Department. Members of the Department investigate the                that statement. You are put on formal notice that you are
backgrounds of all State Bar applicants and assess whether           never welcome on my private property and that if you
they have the requisite character and fitness to practice law in     trespass again I will ask that you be arrested.
Michigan. They then submit their findings to the Board of
No. 02-1421                             Dean v. Byerley     33    34   Dean v. Byerley                             No. 02-1421

    Similarly, you are notified that you are not to enter the     the Magistrate’s view, Dean did not have a constitutional
  private property of any other State Bar of Michigan             right to picket Byerley’s residence in light of the Supreme
  employee or officer.                                            Court’s decision in Frisby v. Schultz, 487 U.S. 474 (1988),
                                                                  which upheld a content-neutral ordinance barring focused
Def.’s Br. in Supp. of Mot. for Summ. J., Ex. E.                  residential picketing.       Accordingly, the Magistrate
                                                                  recommended that the court dismiss Dean’s § 1983 claim and
  Rather than respond to this letter or seek to clarify his       not retain supplemental jurisdiction over his state-law claims.
authority to continue picketing, Dean filed this pro se
complaint for $2 million against Byerley on April 4, 2001.          The district court agreed with this recommended
He brought the claim in the United States District Court for      disposition of the case but for different reasons. It concluded
the Western District of Michigan, contending that Byerley:        that Dean’s § 1983 claim failed as a matter of law because
(1) had violated his First (and Fourteenth) Amendment rights      Byerley did not act under color of state law when he allegedly
and 42 U.S.C. § 1983 by threatening to arrest Dean or             threatened Dean that he would not become a member of the
retaliate against him for his residential picketing; (2) had      Michigan Bar if he continued picketing at his home. Among
committed a state-law assault by driving his car at Dean; and     other reasons for reaching this conclusion, the district court
(3) had committed state-law libel by sending a letter to Dean     noted that Byerley did not have actual authority to reject or
claiming he had been trespassing. Dean sought $2 million in       approve Dean’s Bar Application. The court also dismissed
damages.                                                          Dean’s state-law claims for lack of supplemental jurisdiction.
                                                                  Dean responded with this appeal.
   In July 2001, during discovery in the case, Dean voluntarily
withdrew his Michigan State Bar application. At a motions         II. ANALYSIS
hearing before a Magistrate on August 15, 2001, he said, “I
withdrew [my Michigan State Bar application] because I              To obtain relief under § 1983, Dean must demonstrate that
thought it was best, and my letter of withdrawal to the bar       (1) a person acting under color of state law (2) deprived him
stated this—not verbatim, Judge—but that I felt it would be       of a right protected by either the Constitution or laws of the
best for me to get this lawsuit behind me before I went on        United States. See Waters v. City of Morristown, 242 F.3d
with my application to the bar and, therefore, I’m                353, 359 (6th Cir. 2001). In seeking $2 million in civil
withdrawing it at this time.” Tr. of Aug. 15, 2001 Magistrate     damages against Byerley in his individual capacity, Dean
Mot. Hr’g at 9. At this hearing, in response to questions from    faces one more hurdle. He must show that the constitutional
the Magistrate, Dean clarified that he was not alleging that      claim upon which he relies was “clearly established” at the
Byerley actually did anything to prevent him from being           time of the incident. Harlow v. Fitzgerald, 457 U.S. 800, 818
admitted to the Bar or that he would do that. Id. at 8. And he    (1982). As this Court has put it: “[T]he question is whether
confirmed that he had not withdrawn his application because       any officer in the defendant’s position, measured objectively,
of fears that Byerley would block the application. Id. at 9–10.   would have clearly understood that he was under an
(Dean apparently has since become a member of the Missouri        affirmative duty to have refrained from such conduct.”
Bar.)                                                             Adams v. Metiva, 31 F.3d 375, 386 (6th Cir. 1994). State
                                                                  officials thus are “entitled to qualified immunity [when] their
  In August 2001, Byerley filed a Motion for Summary              decision was reasonable, even if mistaken.” Pray v. City of
Judgment, which the Magistrate recommended granting. In
No. 02-1421                             Dean v. Byerley     35    36    Dean v. Byerley                              No. 02-1421

Sandusky, 49 F.3d 1154, 1158 (6th Cir. 1995) (quoting Castro      decision voluntarily to abandon his Michigan Bar application
v. United States, 34 F.3d 106, 112 (2d Cir. 1994)).               (which eliminated anything to retaliate against), Dean cannot
                                                                  tenably claim that “a person of ordinary firmness” would have
   There are two ways to construe Dean’s objection to             been dissuaded from engaging in legitimate speech by this
Byerley’s conduct, and neither of them suffices to establish a    incident.
cognizable § 1983 claim in this instance. One possibility is
that Dean believed Byerley sought to prevent him from               A. Dean Did Not Have a Clearly-Established
picketing on the morning of March 27th. But this theory                Constitutional Right To Engage In Targeted
cannot succeed in view of the “color of state law”                     Residential Picketing.
requirement. As a staff member of the Michigan State Bar,
Byerley clearly did not have, or appear to have, authority to       At issue in Frisby was a residential picketing ordinance
prevent Dean from picketing on his property or on the street      enacted by the town of Brookfield, Wisconsin. The ordinance
in front of his property. He is not a law enforcement officer;    made it “unlawful for any person to engage in picketing
Dean knew he was not a law enforcement officer; and Dean          before or about the residence or dwelling of any individual”
thus cannot say that Byerley was acting under color of state      and was designed to “protec[t] and preserv[e] the home” by
law in this respect during their confrontation on the morning     ensuring “that members of the community enjoy in their
of March 27th.                                                    homes . . . a feeling of well-being, tranquility, and privacy.”
                                                                  487 U.S. at 477. The Town Board also believed that “the
  The second possibility, and the more probable one, is that      practice of picketing before or about residences and dwellings
Dean believed Byerley’s conduct amounted to a threat of           causes emotional disturbance and distress to the occupants . . .
retaliation if Dean continued to picket. That is to say, Dean     [and] has as its object the harassing of such occupants.” Id.
complains that Byerley threatened to undermine his efforts to
become a member of the State Bar if Dean continued                   In reviewing the ordinance, the Court first determined that
picketing at the Byerley home. A retaliation claim under          it was “content neutral,” which is to say it banned all
§ 1983 consists of three elements: (1) the plaintiff engaged in   residential picketing regardless of the subject matter of the
constitutionally protected conduct (here, conduct protected by    speech. Id. at 481–82. The Court then applied the familiar
the First Amendment); (2) the defendant took “an adverse          time-place-and-manner test applicable to content-neutral
action” against the plaintiff that would deter “a person of       regulations of speech in traditional public fora. Writing for
ordinary firmness” from continuing to engage in the conduct;      the Court, Justice O’Connor first reasoned that the ordinance
and (3) the adverse action was in some way motivated by the       left open “alternative channels of communication” as it
plaintiff’s protected conduct. Thaddeus-X v. Blatter, 175 F.3d    applied only to picketing directly in front of a single
378, 386, 394 (6th Cir. 1999) (en banc).                          residence. Id. at 483–84. She then explained that the
                                                                  ordinance served a “significant government interest” because
   Dean cannot satisfy the first or second prong of this test.    “‘the State’s interest in protecting the well-being, tranquility,
As Frisby v. Shultz, 487 U.S. 474 (1988) makes clear, his         and privacy of the home is certainly of the highest order in a
targeted residential picketing on the morning of March 27,        free and civilized society.’” Id. at 484 (quoting Carey v.
2001 did not amount to constitutionally protected conduct.        Brown, 447 U.S. 455, 471 (1980)). That was particularly true
And in view of Byerley’s letter of March 29, 2001 (which          in the context of a ban on targeted residential picketing, she
removed any threat of retaliation) and in view of Dean’s          added, given the importance of “protect[ing]” “unwilling
No. 02-1421                               Dean v. Byerley       37    38   Dean v. Byerley                              No. 02-1421

listener[s]” in their own homes. Id. at 484–85. Lastly, she           does prohibit such picketing but did not offer any specific
concluded that the ordinance was “narrowly tailored to                authority to support this proposition.
protect only unwilling recipients of the communications”
because “the type of picketers banned by the Brookfield                 Further review confirms that a Michigan statute does
ordinance generally do not seek to disseminate a message to           prohibit private residential picketing. Under Mich. Comp.
the general public, but to intrude upon the targeted resident,        Laws § 423.9f, “[i]t shall be unlawful . . . to engage in
and to do so in an especially offensive way.” Id. at 485–86.          picketing a private residence by any means or methods
The means-end fit between the objectives of the ordinance             whatever: Provided, That picketing, to the extent that the
and the methods of furthering them sufficed, the Court                same is authorized under constitutional provisions, shall in no
observed, since the “devastating effect of targeted picketing         manner be prohibited.” Violations of the section are treated
on the quiet enjoyment of the home is beyond doubt.” Id. at           as a misdemeanor. Id.
486. See id. (“To those inside . . .[,] the home becomes
something less than a home when and while the picketing . . .           The majority concludes that this provision does not apply
continue[s] . . . . [The] tensions and pressures may be               here because it should be construed to apply only to picketing
psychological, not physical, but they are not, for that reason,       regarding labor-related matters. Maj. Op. at 9. I disagree
less inimical to family privacy and truly domestic                    with that conclusion. Dean was picketing about a matter
tranquility.”) (internal quotations omitted).                         related to labor and employment—namely, his effort to
                                                                      become a lawyer in the State of Michigan and his effort to be
  Fifteen years after Frisby, it is difficult to understand how       available for employment in that profession. When
Mr. Dean can claim that he had a constitutional right, let            individuals attempt to become members of the legal
alone a “clearly established” constitutional right, to engage in      profession, as when they are regulated in the profession, they
what he acknowledges was targeted residential picketing of            are involved in a matter of labor—or at least employment.
the Byerley home on the morning of March 27th. That                   That is particularly true here in view of Dean’s apparent claim
conclusion seems not just improbable but impossible in the            that employees of the Michigan Bar showed an age bias
aftermath of Frisby, a decision that to my knowledge                  against him in discussing his application with them.
uniformly has been followed by the lower courts in the last
decade and a half.                                                       The provision, at any rate, plainly covers all forms of
                                                                      picketing, whether employment-related or not. While the
  Making the parallels between this case and Frisby more              provision appears in a chapter of the Michigan Code labeled
salient still is the existence of a Michigan statute that, like the   “Labor Disputes and Employment Relations,” the statute by
ordinance in Frisby, specifically bans residential picketing.         its terms applies to all residential picketing: It refers to all
As the majority points out, the parties’ briefs in the district       “picketing” of any “private residence” and “by any means or
court and in this Court seemed to assume that Michigan does           methods whatever.” Id. A statute that comes with these
not ban targeted residential picketing. Apparently, in the            kinds of explicit directions leaves no room for
State’s view of this dispute, the existence of Frisby as well as      discretion—whether that discretion is invoked on the basis of
the general prohibition against trespassing on private property       the title of the law or its preamble. For neither the title of a
sufficed to reject this constitutional claim. Appellee Br. at 20,     statute nor the preamble of a bill has the capacity to impose
23–24. When this line of thinking was challenged at oral              a limitation that the statute explicitly removes. See Pa. Dep’t
argument, counsel for Byerley insisted that Michigan law              of Corr. v. Yeskey, 524 U.S. 206, 212 (1998) (“The title of a
No. 02-1421                             Dean v. Byerley      39    40    Dean v. Byerley                                No. 02-1421

statute . . . cannot limit the plain meaning of the text.”)        503 U.S. 249, 253–54 (1992) (“[A] court should always turn
(quotation omitted); Price v. Forrest, 173 U.S. 410, 427           to one, cardinal canon before all others[,] . . . that a legislature
(1899) (“Although a preamble has been said to be a key to          says in a statute what it means and means in a statute what it
open the understanding of a statute, we must not be                says there. When the words of a statute are unambiguous,
understood as adjudging that a statute, clear and unambiguous      then, this first canon is also the last: judicial inquiry is
in its enacting parts, may be so controlled by its preamble as     complete.”) (internal quotations and citations omitted);
to justify a construction plainly inconsistent with the words      Browder v. Int’l Fidelity Ins. Co., 321 N.W.2d 668, 673
used in the body of the statute.”); Browder v. Int’l Fidelity      (Mich. 1982) (“A basic rule of statutory construction is that
Ins. Co., 321 N.W.2d 668, 673 (Mich. 1982) (“A basic rule of       where the Legislature uses certain and unambiguous
statutory construction is that where the Legislature uses          language, the plain meaning of the statute must be
certain and unambiguous language, the plain meaning of the         followed.”).
statute must be followed.”); King v. Ford Motor Credit Co.,
668 N.W.2d 357, 363 (Mich. Ct. App. 2003) (“The preamble             This context-based argument also raises more interpretive
can neither limit nor extend the meaning of a statute which is     questions than it answers. While two of the four prohibited
clear. Similarly, it cannot be used to create doubt or             activities covered by § 423.9f specifically relate to labor-and-
uncertainty.”) (quoting 2A Norman J. Singer, Sutherland            employment picketing, two of them do not—thus removing
Statutory Construction § 47:04, at 224 (6th ed. 2000)).            the very inference the majority invokes. In full, the text
                                                                   reads:
  Nor does the preamble or title of this law—even if one of
them could alter the plain meaning of the statute—lead to a          It shall be unlawful (1) for any person or persons to
different conclusion. The preamble (as amended in 1947               hinder or prevent by mass picketing, unlawful threats or
when the residential picketing ban was added) says only that         force the pursuit of any lawful work or employment,
the bill is designed generally to “limit the right to strike and     (2) to obstruct or interfere with entrance to or egress from
picket.” Mich. Comp. Laws § 423 pmbl. It does not restrict           any place of employment, (3) to obstruct or interfere with
the provision to picketing on labor or employment matters,           free and uninterrupted use of public roads, streets,
even though other portions of the preamble discuss subjects          highways, railways, airports, or other ways of travel or
of the law in the limited context of labor and employment. Id.       conveyance, or (4) to engage in picketing a private
Likewise, while this anti-picketing legislation was enacted in       residence by any means or methods whatever: Provided,
an amendment to a piece of legislation with a labor and              That picketing, to the extent that the same is authorized
employment title, that fact tells us nothing about whether the       under constitutional provisions, shall in no manner be
legislature chose—as its words clearly indicate—to extend the        prohibited. Violation of this section shall be a
ban to all forms of picketing rather than just some.                 misdemeanor and punishable as such.

  The surrounding legislative text of the provision also fails     (Emphasis added.) In view of the legislature’s decision to
to change matters. Once again, it seems doubtful that              specify a labor-and-employment orientation as to some
surrounding text by itself ever could alter language as plain as   prohibitions, but not as to others, the customary rule of
this. See Field v. Mans, 516 U.S. 59, 67 (1995) (cautioning        interpretation is to assume that the legislature meant to give
that a contextual inference “should not be elevated to the level   force to the differential language. See Russello v. United
of interpretive trump card”); Conn. Nat’l Bank v. Germain,         States, 464 U.S. 16, 23 (1983); Cherry Growers, Inc. v.
No. 02-1421                             Dean v. Byerley      41    42    Dean v. Byerley                              No. 02-1421

Agric. Mktg. & Bargaining Bd., 610 N.W.2d 613, 622 (Mich.          the law should be construed to contain an exception for labor
Ct. App. 2000).                                                    picketing—the mirror image of the problem we have here. Id.
                                                                   at 481–82. Thus, in Frisby, the Court accepted one narrowing
   Nor does adherence to the plain terms of this statute lead to   interpretation of the law (making it applicable only to targeted
an “absurd result,” which is the only other possible               residential picketing) and rejected one narrowing
explanation for disregarding words as clear as these. See,         interpretation of the law (making it applicable to residential
e.g., United States v. Rodgers, 466 U.S. 475, 484 (1984)           picketing on all topics, whether labor-related or not). In the
(plain language controls unless it leads to “absurd” results);     same year the Court decided Frisby, it hewed to this path in
Brandon Charter Township v. Tippett, 616 N.W.2d 243, 246           Boos v. Barry, 485 U.S. 312 (1988). There, too, the Court
(Mich. Ct. App. 2000) (same). After all, the Michigan              accepted a narrowing interpretation of a District of Columbia
Legislature surely could have taken the view that a statute that   criminal law prohibiting persons from congregating near
proscribes all residential picketing on all topics of speech was   embassies (making the law applicable only to violent
not only fair—because it would avoid favoring one subject of       protests), id. at 331, and rejected a narrowing interpretation of
speech over another—but it was the only choice available. A        the law (making the law applicable to all protests, whether
law that banned residential picketing when, and only when,         labor-related or not), id. at 333. Cf. United States v. Seeger,
the message of the demonstrator concerns labor would be            380 U.S. 163, 176 (1965) (broadening the interpretation of
patently unconstitutional. See Carey v. Brown, 447 U.S. 455        “Supreme Being”—an awesome task to be sure—to “avoid[]
(1980) (invalidating a restriction on picketing that applied to    imputing to Congress an intent to classify different religious
all subjects, except labor, as impermissibly content based);       beliefs, exempting some and excluding others”).
Frisby, supra (upholding ban on targeted residential picketing
because, among other reasons, the ban was content neutral).           Informed by Frisby’s (and Boos’s) example of minimizing
Far from being unusual to include a complete ban on targeted       rather than accentuating the potential infirmities of a law, I
residential picketing in a bill about labor and employment         would follow a similar course here. The statute at issue
issues, then, it was the only choice the Michigan Legislature      makes it unlawful “to engage in picketing a private residence
had.                                                               by any means or methods whatever.” In the confines of this
                                                                   straightforward language, the statute cannot be narrowed to
   In the face of Brown and Frisby and in the face of the          ban “picketing a private residence on matters of labor and
general prohibition against content-based regulations of           employment by any means or methods whatever”—which is
speech, the doctrine of constitutional avoidance resolves any      not what the statute says (or even suggests) and which no rule
remaining doubts about the meaning of this law. Indeed, in         of construction with which I am familiar permits. An
Frisby itself, which also involved a criminal law, 487 U.S. at     alternative approach would not only create a potential
477, the Court applied the same doctrine in construing the law     constitutional claim in this case against Mr. Byerley but
at issue to apply just to targeted residential picketing. Id. at   would also invalidate the Michigan residential picketing
482 (“The precise scope of the ban is not further described        statute—a two-for-the-price-of-one constitutional ruling that
within the text of the ordinance, but in our view the ordinance    cannot coexist with the salutary premises of the constitutional
is readily subject to a narrowing construction that avoids         avoidance doctrine.
constitutional difficulties.”). And in Frisby, the Court also
accepted “the lower courts’ conclusion that the Brookfield          This is all the more true in a qualified immunity setting
ordinance is content neutral” and rejected an argument that        where the question is not just whether Dean had a right to
No. 02-1421                              Dean v. Byerley      43    44    Dean v. Byerley                               No. 02-1421

picket Byerley’s home, but also whether that right was clearly        B. Dean Did Not Suffer An Adverse Action
established in March 2001. See Sanatana v. Calderon, 342                 That Would Deter A Person Of Ordinary
F.3d 18, 30 (1st Cir. 2003) (Because “any ruling by us on the            Firmness.
constitutional right question would be premised on our best
judgment about the application [of a state law,] . . . . the best      In addition to failing to show that he was engaged in
way for us to reconcile our competing obligations of faithful       constitutionally protected conduct, Dean also has failed to
application of the federal law of qualified immunity and            show that Byerley took an “adverse action” against him that
respect for the primacy of [state law] is to focus on the second    would deter “a person of ordinary firmness” from continuing
step of the qualified immunity analysis—the clearly                 to engage in the challenged conduct. Recall that just two days
established question.”). When the United States Supreme             after this confrontation and before this lawsuit was filed,
Court has upheld a “complete ban” on targeted residential           Byerley sent Dean a letter indicating that he was free “to
picketing, when the State of Michigan has made it “unlawful         exercise [his] First Amendment rights” so long as he did so
. . . to engage in picketing a private residence by any means       on public, not private, property. In the aftermath of this letter,
or methods whatever,” and when no court has previously              which Dean does not deny receiving and to which Dean never
interpreted the scope of this seemingly straightforward text,       responded, the fact dispute of whether Dean picketed on
it seems plain that Dean did not have a clearly-established         private or public property becomes irrelevant. The letter
right to picket Byerley’s residence. See Saucier v. Katz, 533       makes clear that the picketing could continue, just not on
U.S. 194, 206 (2001) (“Qualified immunity operates . . . to         Byerley’s property. No rational juror could read this letter to
ensure that before they are subjected to suit, officers are on      say that Dean would still be at risk (from Byerley at least) by
notice that their conduct is unlawful.”); Anderson v.               continuing to picket on public property.
Creighton, 483 U.S. 635, 640 (1987) (“The contours of the
right must be sufficiently clear that a reasonable official            Had Byerley followed through on his alleged threats, to be
would understand that what he is doing violates that right.”);      sure, his acts would have constituted “adverse action” of a
Santana, 342 F.3d at 30–31 (holding that a state employee’s         constitutional magnitude. See, e.g., Hoover v. Radabaugh,
Fourteenth Amendment due process right to retain her job            307 F.3d 460 (6th Cir. 2002) (terminating a public employee
was not clearly established because a property right was not        is an adverse action); Farmer v. Cleveland Public Power, 295
clearly established under Puerto Rico law); Young v.                F.3d 593, 602 (reducing a public employee’s job
Harrison, 284 F.3d 863, 868–69 (8th Cir. 2002) (holding that        responsibilities is an adverse action). But Byerley did not
an evicted hotel guest’s Fourth Amendment right to be free          deny or obstruct Dean’s Bar application or have Dean
from a warrantless search of his hotel room was not clearly         arrested. He allegedly just threatened to do so, then retracted
established because his continuing interest in the hotel room       the threat two days later.
was not clearly established under South Dakota law). Cf.
Spruytte v. Walters, 753 F.2d 498, 510–11 (6th Cir. 1985)             Marginalizing his claim still further (and mooting his claim
(denying prison officials qualified immunity for due process        for injunctive relief), Dean concedes that he withdrew his Bar
violations where the meaning of a state regulation creating the     application voluntarily, not because of fears that Byerley
property right was clearly established).                            would block it. Never to my knowledge has this Court found
                                                                    “adverse action” with respect to events as inconsequential as
                                                                    these. And, indeed, the extension of § 1983 to this setting
                                                                    serves to “trivialize the First Amendment” rather than to
No. 02-1421                               Dean v. Byerley       45

reinforce it. See Mattox v. City of Forest Park, 183 F.3d 515,
521 (6th Cir. 1999) (“[A]llowing constitutional redress for
every minor harassment may serve to trivialize the First
Amendment.”); id. at 522 (“A deliberate attempt to discredit
[a public official], especially if initiated in retaliation for her
actions in investigating the fire department, is perhaps an
inappropriate and unfortunate occurrence, but on the facts of
this case, it is not the type of ‘adverse action’ against which
the First Amendment protects. It is not the equivalent of
being fired by a government employer for expressing
protected views.”); Thaddeus-X, 175 F.3d at 398 (recognizing
that “certain threats or deprivations are so de minimis that
they do not rise to the level of being constitutional violations”
and that the courts may “weed out” such “inconsequential
actions”); Davidian v. O’Mara, No. 99-5423, 2000 WL
377342, at *4 (6th Cir. Apr. 7, 2000) (being temporarily
denied access to public information was not an adverse
action); Neier v. City of Pemberville, No. 99-3104, 2000 WL
32008, at *4 (6th Cir. Jan. 4, 2000) (a threat made by
defendant “that plaintiff would lose his job unless he dropped
his [] claim” was not an adverse action where “[p]laintiff
realized that [defendant] was without authority to carry out
such a threat and plaintiff does not allege that [defendant]
made an effort to have him terminated”).
  Like the district court before us (and the Magistrate as
well), I believe that Dean’s First Amendment claim fails as a
matter of law. As these views have garnered a majority of
one, I respectfully dissent.